DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim 21 - 37 directed to invention II (drawn to the head-mounted display system/method) non-elected without traverse.  Accordingly, claims 21 -37 been cancelled.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 (and similarly claim 10), the prior art does not disclose alone or in combination an angle sensitive detector, as claimed. As an example of the prior art, Stanley Pau (Publication number: US 2018/0100731 A1), hereafter Pau, discloses a depth and/or orientation tracker using division of focal plane polarization and/or color camera. More particularly, Pau discloses a focal plane array 400 which includes blocks of sub-pixels which respectively include optical filters (as illustrated in Figure 4B). Pau discloses a first polarizer (Pau Figure 4B 411) a spatially varying polarizer (Pau Figure 4B 412) a second polarizer (Pau Figure 4B 414) and photodetector (Pau Figure 4A pixels 400). However, the polarizers of Pau are not optically aligned, as required by claim 1, such that the photodetector outputs at least one intensity signal that is indicative of the incidence angle of incident light relative to the angle sensitive detector.
Claims 2 – 9 and 11 – 20 depend on one of claims 1 and 10, accordingly, and are therefore similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stanley Pau (Publication number: US 2018/0100731 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIHIR K RAYAN/Primary Examiner, Art Unit 2623